Name: Council Regulation (EC) No 2012/2000 of 21 September 2000 amending Annex 4 to Protocol No 9 to the 1994 Act of Accession and Regulation (EC) No 3298/94 with regard to the system of ecopoints for heavy goods vehicles transiting through Austria
 Type: Regulation
 Subject Matter: organisation of transport;  Europe;  environmental policy;  land transport;  economic geography
 Date Published: nan

 Avis juridique important|32000R2012Council Regulation (EC) No 2012/2000 of 21 September 2000 amending Annex 4 to Protocol No 9 to the 1994 Act of Accession and Regulation (EC) No 3298/94 with regard to the system of ecopoints for heavy goods vehicles transiting through Austria Official Journal L 241 , 26/09/2000 P. 0018 - 0020Council Regulation (EC) No 2012/2000of 21 September 2000amending Annex 4 to Protocol No 9 to the 1994 Act of Accession and Regulation (EC) No 3298/94 with regard to the system of ecopoints for heavy goods vehicles transiting through AustriaTHE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community,Having regard to the Act of Accession of Austria, Finland and Sweden, and in particular Articles 11(2) and 16 of Protocol No 9 thereto,Acting in accordance with the procedure laid down in Protocol No 9,Whereas:(1) Protocol No 9 provides for a special regime concerning the transit of heavy goods vehicles through Austrian territory based on a system of Rights of Transit (ecopoints). The distribution scale of ecopoints to the Member States is given by Annex 4 to the Protocol.(2) Article 11(2)c of Protocol No 9 requires the Commission to adopt appropriate measures in accordance with paragraph 3 of Annex 5 thereto if the number of transit journeys through Austria requiring ecopoints in any year exceeds the reference figure established for 1991 by more than 8 %.(3) Paragraph 3 of Annex 5 to the Protocol lays down rules in order to establish a revised number of ecopoints that shall be made available in case the 1991 reference figure is exceeded.(4) The threshold established in the abovementioned Article 11(2)c was exceeded in 1999. The application of the calculation method laid down by paragraph 3 of Annex 5 will lead to a reduction of the overall number of available ecopoints.(5) Protocol No 9 must be applied in accordance with the fundamental freedoms established by the Treaty. It is therefore imperative to take measures which are capable of ensuring the free movement of goods and the full functioning of the internal market.(6) To impose the whole reduction of ecopoints solely in 2000 would have the disproportionate effect of stopping, to all intents and purposes, transit traffic through Austria. As a result, the reduction in the total number of ecopoints should be spread over the years 2000 to 2003.(7) Proportionality of the reduction of ecoponts also requires that those Member States who contributed most to the 8 % threshold being exceeded should have their allocations of ecopoints cut to ensure that the total reduction is met. This calls for a revision of the distribution key of ecopoints to the Member States.(8) To ensure the most efficient use of the available number of ecopoints, measures shall be undertaken further to encourage Member States to return unused ecopoints to the Commission for redistribution.(9) More intensive use of rail freight in combined transport, in particular of the "Rollende LandstraÃ e", is less environmentally damaging than road freight and has the potential of relieving the pressure on the number of ecopoints available. Its more efficient use, inter alia by reviewing the way in which places are reserved, should be urgently promoted. The effects of such efforts should be monitored.(10) Annex 4 to Protocol No 9 and Commission Regulation (EC) No 3298/94(1) should be amended accordingly.(11) The Committee set up by Article 16 of Protocol No 9 did not deliver an opinion on the measures provided in the proposal. In accordance with Article 16(3) of Protocol No 9 the Commission shall without delay submit to the Council a proposal relating to the measures to be taken,HAS ADOPTED THIS REGULATION:Article 1Annex 4 to Protocol No 9 to the Act of Accession of Austria, Finland and Sweden shall be amended as follows:">TABLE>"Article 2Regulation (EC) No 3298/94 is hereby amended as follows:1. The second subparagraph of Article 6(2) shall be replaced by the following:"In the circumstances provided for in Article 11(2)(c) of Protocol No 9, the number of ecopoints shall be reduced. The reduction shall be calculated using the method laid down in point 3 of Annex 5 to Protocol No 9. The reduction of ecopoints thus calculated shall be spread over several years."2. The following paragraph shall be added to Article 7:"3. Each year the Commission shall note the number of ecopoints allocated to each Member State that, on 1 February, were valid for use the previous year and remain unused and were not returned to the Commission in accordance with paragraph 2. If the quantity not used is greater than 2 % of a Member State's allocation of ecopoints, the Commission shall subtract an equivalent quantity of ecopoints from the Member State's allocation for that year. This quantity of ecopoints shall be added to the EU Reserve for that year."3. The following Article shall be added:"Article 14bThe Commission shall monitor the activities undertaken by Austria and other Member States to improve the level of service provided in combined transport across the Alps. A first report shall be produced by the Commission in 2001."4. Annex D is replaced by the following:"ANNEX DDISTRIBUTION OF ECOPOINTS 2000-2003>TABLE>"Article 3This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 21 September 2000.For the CouncilThe PresidentH. VÃ ©drine(1) OJ L 341, 30.12.1994, p. 20. Regulation as amended by Commission Regulation (EC) No 1524/96 (OJ L 190, 31.7.1996, p. 13).